Exhibit 99.2 COMSTOCK RESOURCES, INC. AND SUBSIDIARIES UNAUDITED FINANCIAL AND OPERATING DATA Introduction Comstock's offshore operations have historically been conducted through its 49% owned subsidiary, Bois d'Arc Energy, Inc. ("Bois d'Arc Energy").On August 28, 2008, Bois d'Arc Energy merged with Stone Energy Corporation ("Stone") pursuant to which each outstanding share of Bois d'Arc Energy was exchanged for cash in the amount of $13.65 per share and 0.165 shares of Stone common stock.During the three months ended June 30, 2008, the Company began presenting the results of the offshore operations of Bois d'Arc Energy as discontinued operations.The following tables include unaudited financial and operating data for the year ended December 31, 2007 and the six months ended June 30, 2008 which present the Company's financial results of its offshore operations as discontinued operations.This information is provided to assist stockholders and investors in understanding the Company's historical results by separating the continuing onshore operations from the discontinued offshore operations. 1 COMSTOCK RESOURCES, INC. FINANCIAL AND OPERATING DATA (In thousands, except per share amounts) (UNAUDITED) Three Months Ended Twelve Months Ended March 31, 2007 June 30, 2007 September 30, 2007 December 31, 2007 December 31, 2007 Revenues: Oil and gas sales $ 69,847 $ 83,160 $ 83,087 $ 95,519 $ 331,613 Operating expenses: Production taxes 2,559 3,943 4,009 3,319 13,830 Lifting costs 11,496 13,681 13,021 12,763 50,961 Exploration 398 1,878 1,375 3,388 7,039 Depreciation, depletion and amortization 27,360 30,248 33,413 34,328 125,349 Impairment — — 482 — 482 General and administrative 6,250 5,588 5,663 10,312 27,813 Total operating expenses 48,063 55,338 57,963 64,110 225,474 Operating income from continuing operations 21,784 27,822 25,124 31,409 106,139 Other income (expenses): Interest income 191 197 256 233 877 Other income 38 39 39 28 144 Interest expense (6,285 ) (7,775 ) (8,772 ) (9,461 ) (32,293 ) Total other income (expenses) (6,056 ) (7,539 ) (8,477 ) (9,200 ) (31,272 ) Income from continuing operations before income taxes 15,728 20,283 16,647 22,209 74,867 Provision for income taxes (6,329 ) (7,312 ) (6,539 ) (9,043 ) (29,223 ) Income from continuing operations 9,399 12,971 10,108 13,166 45,644 Income from discontinued operations after income taxes and minority interest 3,159 5,246 6,320 8,532 23,257 Net income $ 12,558 $ 18,217 $ 16,428 $ 21,698 $ 68,901 Basic net income per share: Continuing operations $ 0.22 $ 0.30 $ 0.23 $ 0.30 $ 1.05 Discontinued operations 0.07 0.12 0.15 0.20 0.54 $ 0.29 $ 0.42 $ 0.38 $ 0.50 $ 1.59 Diluted net income per share: Continuing operations $ 0.21 $ 0.29 $ 0.23 $ 0.30 $ 1.03 Discontinued operations 0.07 0.12 0.14 0.18 0.51 $ 0.28 $ 0.41 $ 0.37 $ 0.48 $ 1.54 Weighted average shares outstanding: Basic 43,364 43,374 43,379 43,544 43,415 Diluted 44,238 44,361 44,434 44,583 44,405 2 COMSTOCK RESOURCES, INC. FINANCIAL AND OPERATING DATACONTINUING ONSHORE OPERATIONS (In thousands, except per unit amounts) (UNAUDITED) Three Months Ended Twelve Months Ended March 31, 2007 June 30, 2007 September 30, 2007 December 31, 2007 December 31, 2007 Net Production Data: Natural Gas (Mmcf) 8,635 9,215 10,612 10,769 39,231 Oil (Mbbls) 251 255 260 242 1,008 Natural Gas equivalent (Mmcfe) 10,140 10,746 12,170 12,226 45,282 Revenues: Natural Gas sales $ 57,793 $ 68,849 $ 66,459 $ 77,038 $ 270,139 Oil sales 12,054 14,311 16,628 18,481 61,474 Total oil and gas sales $ 69,847 $ 83,160 $ 83,087 $ 95,519 $ 331,613 Average Sales Price: Oil (per Bbl) $ 48.03 $ 56.10 $ 64.06 $ 76.10 $ 60.96 Natural gas (per Mcf) $ 6.69 $ 7.47 $ 6.26 $ 7.15 $ 6.89 Average equivalent (Mcfe) $ 6.89 $ 7.74 $ 6.83 $ 7.81 $ 7.32 Expenses ($ per Mcfe): Oil and gas operating(1) $ 1.39 $ 1.64 $ 1.40 $ 1.32 $ 1.43 Depreciation, depletion and amortization(2) $ 2.69 $ 2.80 $ 2.73 $ 2.81 $ 2.76 (1)Includes lifting costs, inclusive of ad valorem taxes, and production taxes (2)Represents depreciation, depletion and amortization of oil and gas properties only 3 COMSTOCK RESOURCES, INC. FINANCIAL AND OPERATING DATA (In thousands, except per share amounts) (UNAUDITED) Three Months Ended Six Months Ended March 31, 2008 June 30, 2008 June 30, 2008 Revenues: Oil and gas sales $ 127,721 $ 172,022 $ 299,743 Gain on sale of assets (240 ) 21,444 21,204 Operating expenses: Production taxes 6,234 6,545 12,779 Lifting costs 14,968 16,817 31,785 Exploration 2,238 — 2,238 Depreciation, depletion and amortization 41,505 44,422 85,927 General and administrative 6,164 6,922 13,086 Total operating expenses 71,109 74,706 145,815 Operating income from continuing operations 56,372 118,760 175,132 Other income (expenses): Interest income 161 205 366 Other income 22 36 58 Interest expense (9,951 ) (8,546 ) (18,497 ) Total other income (expenses) (9,768 ) (8,305 ) (18,073 ) Income from continuing operations before income taxes 46,604 110,455 157,059 Provision for income taxes (17,202 ) (40,027 ) (57,229 ) Income from continuing operations 29,402 70,428 99,830 Income from discontinued operations after income taxes and minority interest 11,693 12,199 23,892 Net income $ 41,095 $ 82,627 $ 123,722 Basic net income per share: Continuing operations $ 0.67 $ 1.59 $ 2.25 Discontinued operations 0.26 0.28 0.54 $ 0.93 $ 1.87 $ 2.79 Diluted net income per share: Continuing operations $ 0.66 $ 1.55 $ 2.21 Discontinued operations 0.25 0.26 0.51 $ 0.91 $ 1.81 $ 2.72 Weighted average shares outstanding: Basic 44,179 44,287 44,296 Diluted 44,994 45,373 45,246 4 COMSTOCK RESOURCES, INC. FINANCIAL AND OPERATING DATACONTINUING ONSHORE OPERATIONS (In thousands, except per unit amounts) (UNAUDITED) Three Months Ended Six Months Ended March 31, 2008 June 30, 2008 June 30, 2008 Net Production Data: Natural Gas (Mmcf) 13,130 13,682 26,812 Oil (Mbbls) 243 268 511 Natural Gas equivalent (Mmcfe) 14,586 15,292 29,878 Revenues: Natural Gas sales $ 108,193 $ 148,180 $ 256,373 Hedging losses (244 ) (4,384 ) (4,628 ) Total natural gas sales including hedging 107,949 143,796 251,745 Oil sales 19,772 28,226 47,998 Total oil and gas sales $ 127,721 $ 172,022 $ 299,743 Average Sales Price: Oil (per Bbl) $ 81.49 $ 105.16 $ 93.92 Natural gas (per Mcf) $ 8.24 $ 10.83 $ 9.56 Natural gas including hedging (per Mcf) $ 8.22 $ 10.51 $ 9.39 Average equivalent (Mcfe) $ 8.77 $ 11.54 $ 10.19 Average equivalent including hedging (Mcfe) $ 8.76 $ 11.25 $ 10.03 Expenses ($ per Mcfe): Oil and gas operating(1) $ 1.45 $ 1.53 $ 1.49 Depreciation, depletion and amortization(2) $ 2.84 $ 2.89 $ 2.87 (1)Includes lifting costs, inclusive of ad valorem taxes, and production valorem taxes (2)Represents depreciation, depletion and amortization of oil and gas properties only 5
